Citation Nr: 1511512	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for amnesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to January 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a cervical spine disability, a lumbar spine disability, a left knee disability, and amnesia.

Although a January 2011 found no current pathology, more than four years have passed since the Veteran was last examined and he has presented credible lay testimony of present symptomology that has worsened since his last VA examinations.  Accordingly, on remand, the Veteran should be afforded new VA orthopedic examinations of his cervical and lumbar spine, as well as his left knee.  He should also be afforded a neurological examination to determine if he has amnesia or some other memory impairment.  If the examiner finds evidence of a current left knee disability, he or she should address the Veteran's contention that this condition was caused or permanently aggravated by the Veteran's service connected left ankle and hip disabilities.

Accordingly, the case is REMANDED for the following action:

1. Associate any VA outpatient treatment records with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA orthopedic examination of his cervical spine, lumbar spine, and left knee, as well as a VA neurological examination of his claimed amnesia.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

For each diagnosed condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner should consider not only whether any current disabilities are related to in-service injuries noted in the Veteran's service treatment records, but also whether any current disabilities were caused or permanently aggravated by the Veteran's service connected disabilities, to include left ankle and hip disabilities.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

